Title: To James Madison from an Unidentified Correspondent, 16 March 1813
From: 
To: Madison, James


Sir,Richmond, March 16th, 1813
I cannot be silent any longer when I find how liable, and how often you must be imposed upon by recommendations, petitions &ca signed by persons who call themselves Republicans.
Great exertions are making in this Place in behalf of those aliens who are ordered to the back part of this state & Many letters, and petitions with such signatures as I have before stated will be sent to you, requesting your aid in permitting them to remain. The excuses which are made for them, are as numerous as the applicants, and as false as numerous.
These very men for whom all these exertions are making, are the greatest enemies we have, & those that, are really friendly, and are willing to take up arms in defence of America not much are said for those I am truly sorry, but I think it improper to make, any exceptions particularly at this time. Many of these very applicants have had it in their power to have taken the Oath long ago, and have been heard to say, they would never forsake their King and Country &ca.
One of the applicants for whom there is the greatest exertion made is, a man who has violated the Embargo and would ruin this Country to aid the detestable British. My opinion is that, there should be no favour granted any one at all and let each share the same fate. It would tire your patience to make you acquainted with every particular circumstance, relative to each applicant. I hope Sir, for your own, and for our much injured Country, and our Republican Cause that, you will set your face against all applications of this sort.
Our Marshall I fear is doing very wrong, in giving permissions, for any alien to remain under any circumstances—he has granted permission to one this very day. Any further communication in my power shall be cherfully given whe⟨n⟩ requested by addresing a line t⟨o⟩ WF of this Place. Respectfully your Obt St
W. F.
